DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are required and part of the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2017/072687 to Hirmke et al. (“Hirmke”).
Regarding claim 1, Hirmke in Fig. 10f discloses a hollow elongate construction element  (840), comprising composite wood having a polygonal peripheral structure (periphery formed by outer surfaces of billet 200) around a hollow, wherein each side of the polygonal peripheral structure (periphery formed by outer surfaces of billet 200) is formed by at least one pair of elongate strips (200) with a triangular or trapezoidal cross-section juxtaposed and inverted one with respect to the other, and in that the polygonal peripheral structure (periphery formed by outer surfaces of billet 200) further has abutment means in the form of strips (831) in its corner zones, the various strips (810, 831), which were obtained by radial cutting from log (2), being bonded to each other. 
Regarding claim 2, Hirmke discloses that the element is configured as a beam or column. 
Regarding claim 3, Hirmke discloses that the element has a constant cross-section over its entire length.
Regarding claim 4, Hirmke discloses that the polygonal peripheral structure is quadrilateral. 
Regarding claim 5, Hirmke discloses that the polygonal peripheral structure is rectangular. 
Regarding claim 6, Hirmke discloses that the abutment means in the form of strips (831) have a triangular or trapezoidal cross-section and comprise, in each corner zone, a central elongate strip (831) and at least one elongate strip forming an abutment (831 and other another 
Regarding claim 7, Hirmke discloses that the central strip (831) and the strips forming abutments (831 and another strip beside 831) have a trapezoidal cross-section, and in that the large base of the central strip (831) and the small base of the strips forming an abutment (9) are turned towards the hollow of the construction element (840).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirmke in view of U.S. Patent No. 5,870,876 to Deiter (“Deiter”).
Regarding claim 8, Hirmke in Fig. 10f discloses a hollow elongate building element  (840), comprising composite wood having a polygonal peripheral structure (periphery formed by outer surfaces of billet 200) around a hollow, wherein each side of the polygonal peripheral structure (periphery formed by outer surfaces of billet 200) is formed by at least one pair of elongate strips (200) with a triangular or trapezoidal cross-section juxtaposed and inverted one with respect to the other, and in that the polygonal peripheral structure (periphery formed by outer surfaces of billet 200) further has abutment means in the form of strips (831) in its corner zones, the various strips (810, 831), which were obtained by radial cutting from log (2), being bonded to each other.

Deiter discloses a building comprised of a plurality of the hollow elongate building elements wherein a home has support posts comprised of a plurality of hollow wood elements (Deiter, col 5, ln 23-30).
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. Replacing a building’s posts with hollow elements of Hirmke would provide the predictable result of faciltiating assembly with lighter weight materials.
Regarding claim 9, Hirmke in view of Deiter discloses that the element is configured as a beam or column.
Regarding claim 10, Hirmke in view of Deiter discloses that the element has a constant cross-section over its entire length.
Regarding claim 11, Hirmke in view of Deiter discloses that the polygonal peripheral structure is quadrilateral.
Regarding claim 12, Hirmke in view of Deiter discloses that the abutment means in the form of strips (831) have a triangular or trapezoidal cross-section and comprise, in each corner zone, a central elongate strip (831) and at least one elongate strip forming an abutment (831 and other another strip beside 831) disposed on either side of the central strip (831), the cross-sections of the central strip (831) and of the strips forming abutments (831) being oriented so as to produce a cone effect.
Regarding claim 13, Hirmke in view of Deiter discloses that the central strip (831) and the strips forming abutments (831 and another strip beside 831) have a trapezoidal cross-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633